Title: To George Washington from Timothy Pickering, 21 July 1796
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            Department of State, July 21. 1796.
          
          I have the honor to inclose a letter from Colo. Monroe, dated the 2d of May (and which was received late in the evening of last Tuesday) with the papers accompanying it, containing the complaints of the French Republic against the Government of the United States, and Mr Monroe’s answer to those complaints. I have only substituted a translation of the statement of M. De la Croix, the French minister for foreign affairs, for the French copy, which I retain in the office.
          After the multiplied rumours of serious uneasiness, & even

of resentment, on the part of the French Republic, towards the U. States, it will afford you great satisfaction to find their complaints to be such only as the statement of M. de la Croix exhibits: all being either wholly unfounded, or resting on erroneous representations or misconceptions of facts, or misconstructions of treaties and the law of nations. Mr Monroe’s answer to these complaints is sufficient to obviate them; altho’ the facts and arguments with which he had been furnished authorized, on some points, a more forceable explanation.
          Yesterday I received a letter from Mr Polanen, in New-York, announcing his appointment to be the minister Resident of the United Netherlands to the United States; of which I have the honor to inclose a translation, & to request your instruction thereon. To-day I acknowledged the receipt of his letter, and promised to communicate to him your determination as soon as made known to me.
          Connected with this subject are the advices from the Hague. On the 13th instant I received a letter from Mr T. B. Adams, dated the 28th of February last, relative to the change of government in that country, and his virtual acknowledgement of the new order of things, on the part of the U. States. I have since received a duplicate, and now do myself the honor to send you the original.
          Mr Adams grounds his proceeding on a letter to his brother from the department of State, dated the 27th of February 1795, in which I find the following passage. “The maxim of the President towards France has been to follow the government of the people. Whatsoever regimen a majority of them shall establish, is both de facto and de jure that to which our minister there addresses himself. If therefore the Independency of the United Netherlands continues, it is wished that you make no difficulty in passing from the old to any new constitution of the people. If the new rulers will accept your old powers & credentials, offer them. If they require others, adapted to the new order of things, assure the proper bodies or individuals that you will write for them, and doubt not that they will be expedited.”
          Mr Adams’s conduct appears to be perfectly conformable to this instruction, which I perceive was given in answer to a question on the subject proposed by his brother in his letter of

November 2. 1794. I am, sir, with the highest respect, your most obt servant
          
            Timothy Pickering.
          
        